DETAILED ACTION
This office action is in response to Applicant’s communication of 8/3/2021. Claims 1-20  are pending and have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities.  Claim 1, line 13, recites “…an interactive card on a display…” and claim 5, line 1, recites “…the interactive card…” (underlined for emphasis).  The term “card” should be “map”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - Double Patenting (Obviousness-type)
Claims 1-10, 12, 13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US 11,094,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in and is covered by US 11,094,005 since US 11,094,005 and the instant application are claiming common subject matter, as follows: 

US 11,094,005		17/392,307
Claim 1 discloses		Claim 1
Claim 2 discloses		Claim 2
Claim 3 discloses		Claim 3
Claim 4 discloses		Claim 4
Claim 5 discloses		Claim 5
Claim 1 discloses		Claim 6
Claims 1 and 7 disclose	Claim 7
Claim 7 discloses		Claim 8
Claim 11 discloses		Claim 9
Claim 12 discloses		Claim 10
Claim 20 discloses		Claim 12
Claim 13 discloses		Claim 13
Claim 7 discloses		Claim 15
Claims 10 and 20 disclose	Claim 18
Claim 20 discloses		Claim 19
Claim 20 discloses		Claim 20

	Claims 11 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of patent US 11,094,005 in view of Ross US 2013/0211913 (CIP of 13/029,642, specification provided)
	Although claims 1, 8 and 14 of patent US 11,094,005 substantially disclose claims 11 and 14 of the instant application, it appears that claims 1, 8 and 14 of patent US 11,094,005 do not explicitly disclose, however Ross discloses: “…the account holder to share, via the one or more social network systems, at least one of the first group of one or more vendors…” (claim 11) and “…to share at least one of the first group of one or more vendors…” (claim 14) (see at least paragraph [0004], “4. a type of product, service, or event that the user enters one or more postings on the one or more social networks;
5. a number or type of product, service or event that the user has selected on the one or
more social networks;”, at least [0043], “For example, in some embodiments, the selected/lead user can generate and entry such as a product review, post a comment regarding a product, create a group, create an invite, review a business, and the like. It will be understood that the purchase behavior includes action and/or decisions relating to purchasing a product, abstaining from purchasing a product, purchasing a product within a certain time period, a purchase price, purchasing a product at a particular store, purchase methods ( e.g., credit card payment, online purchases, etc.), modification of the product to be purchased, or any other behavior associated with making a purchase.”  Examiner interprets “to share, via the one or more social network systems, at least one of the first group of one or more vendors” (emphasis added) to mean posting information on a social media platform regarding a purchase which was well-known at the time of priority of the instant application as is disclosed in Ross.
 It would have been obvious to one of ordinary still in the art to include in System and Method for Determining Social Statements of Secrist et al. the ability to post or “share”, via social media, vendors and products purchased as disclosed by Ross since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Ross, to the known invention of Secrist et al., would have yielded predictable results and resulted in an improved invention. The motivation to combine is that posting reviews or events or products on social media platforms allows friends, family, etc. of the person sharing the information updated information.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/15/2022